Citation Nr: 1617404	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  14-18 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and S.R.




ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Appellant is the surviving spouse of the Veteran who died in January 2011 and served his country honorably on active duty from October 1959 to July 1961.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) St. Paul Pension Management Center in St. Paul, Minnesota (hereinafter, "Agency of Original Jurisdiction" or "AOJ").  Jurisdiction of this matter has been transferred to the VA Regional Office (RO) in San Diego, California.

The Appellant testified before the undersigned at a January 2016 Board hearing held via videoconference.  The claims file contains a transcript of the hearing.  The Appellant was provided 60 days after the hearing to submit additional evidence; however, to date, no additional evidence has been received.  Rather, she submitted a statement in support of claim reiterating her position that she is entitled to the benefit sought.


FINDINGS OF FACT

1.  At the time of his death, the Veteran was service-connected for right below-the-knee amputation (rated as 40 percent disabling), degenerative joint disease of the right knee (rated as 10 percent disabling), and hemorrhoids (rated as noncompensable).  Subsequent to the Veteran's death, his pending claim of entitlement to service connection for scars of the right leg associated with the amputation was also granted, and the condition was rated as 20 percent disabling.

2.  The immediate cause of the Veteran's death was cardiac arrest due to myocardial infarction and coronary artery disease; the Veteran also had ischemic myocardiopathy, peripheral artery disease, and sleep apnea which were significant conditions contributing to death but not resulting in the underlying cause of death. 

3.  The cause of the Veteran's death was not related to his service or to a service-connected condition, including particularly the right below-the-knee amputation, nor did a service-connected condition contribute to the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312  (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the January 2016 Board hearing, the undersigned Veterans Law Judge specifically addressed the legal criteria relevant to the claim and asked questions as to documentary evidence or witnesses that could support the Appellant's allegations.  The undersigned VLJ also noted the need for, made inquiries regarding the existence of, and suggested the submission of private medical opinions that would help the Appellant's claim.  Moreover, neither the Appellant, nor her representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from claims for Dependency and Indemnity Compensation (DIC) benefits, including a claim of service connection for the cause of the Veteran's death.  Section 5103(a) notice must be tailored to the claim.  In the context of DIC claims, the notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In the present case, notice was provided by letter in June 2011 which informed the Appellant of all the required elements for the claim on appeal.  The Board notes that, subsequent to the June 2011 letter, service connection was granted for scars associated with the right leg amputation.  The Appellant was notified of that fact, including in the AOJ's adjudications of that and other claims.  Any error in the initial notice was harmless.  Shinseki v. Sanders, 556 U.S. 396, 407-11 (2009) (applying harmless error analysis).  The duty to notify has been met as to timing and content.  Thus, adjudication of the Appellant's claim at this time is warranted.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

VA satisfied its duty to assist the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, VA treatment records, and private treatment records.  The Appellant has not identified any relevant evidence aside from the evidence already of record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the claim.  

VA also satisfied its duty to obtain a medical opinion.  VA obtained a medical opinion addressing the Appellant's allegations that require medical evidence to resolve, specifically, the role, if any, of the Veteran's service-connected conditions in his death.  The August 2011 opinion is adequate as the VA examiner reviewed the Veteran's pertinent medical history and provided an adequate rationale, relating facts to medical principles, in reaching his conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

While the Appellant has expressed his disagreement with the examiner's conclusions, that does not necessarily mean the opinion was inadequate in any way.  The Appellant was advised at the hearing before the undersigned that what was missing in this case is a medical opinion linking amputation of the Veteran's right leg to the heart disease that caused his death.  She was advised that the only medical opinion of record was a negative VA opinion, and she was provided 60 days to submit an opinion in support of her claim.  She did not submit a medical opinion, instead submitting a statement reiterating her opinion that medical studies show a relationship between lower extremity amputations and heart disease. 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Appellant in developing the facts pertinent to the claims on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Merits:  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.

III.  Merits:  Contentions

The Appellant argues that the Veteran, her deceased spouse, died due to cardiovascular conditions that were caused by or aggravated by his service-connected right below-the-knee amputation, and, therefore, that service connection for the Veteran's cause of death is warranted.  See May 2011 Claim; May 2014 VA Form 9 (discussing medical literature linking lower extremity amputation with "substantially increase[d] mortality rates"); January 2016 Board Hearing Transcript.  Generally, she feels that the amputation hastened the Veteran's death, because he was healthy and strong prior to the amputation, but that he then began to have a variety of medical problems afterwards.  She argues that medical studies have shown that individuals with lower extremity amputations have much higher risk of developing coronary artery disease, ischemic cardiomyopathy and peripheral artery disease.

The Veteran's death certificate indicates that the immediate cause of his death was cardiac arrest due to myocardial infarction and coronary artery disease.  See January 2011 Certificate of Death.  It further indicates that the Veteran also had ischemic myocardiopathy, peripheral artery disease, and sleep apnea which were significant conditions contributing to death, but not resulting in the underlying cause of death.  Id.

The Appellant has not argued, and the record does not support, that any of these conditions were or should have been directly service-connected.  The Veteran's service treatment records are silent for any event, injury, or disease that may be associated with the primary and contributory causes of death listed on his death certificate.  He did not complain of and was not treated for heart trouble, cardiovascular conditions of any sort, or sleep apnea during service, nor did he allege, during his lifetime, that he had symptoms of any of these conditions during service.  The conditions did not develop until decades after his military service.  Therefore, direct service connection for cause of death based on the conditions listed on the death certificate is not warranted.

As noted, the Appellant alleges that the service-connected right lower extremity amputation was a contributory cause of death.

While a lay person is competent to report (1) symptoms observable to a layperson; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay witness competent to render opinions regarding the cause of death in a medically complex case nor need the Board give any probative weight to bald assertions by a lay witness, such as Appellant, regarding that subject.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Appellant, who lacks medical training, is not competent to opine on the cause of the Veteran's death including, particularly, the role that his right lower extremity amputation may have played in contributing to death or in combining with his cardiovascular conditions (e.g. coronary artery disease) to produce death.  See, e.g., Jandreau, 492 F.3d at 1377.  

Notably, the Board is also not competent to render its own medical opinion, favorable or unfavorable, on the underlying medical issues.  Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (Board may not make independent medical assessments).  Instead, the Board must base its decision on the competent medical evidence of record.

In support of her claim, the Appellant relies on medical treatises suggesting a "much higher risk" of coronary artery disease, ischemic cardiomyopathy, and peripheral vascular disease.  May 2014 VA Form 9.  She argues that this "indicates substantially increase[d] mortality rates."   Id.  

The articles are general in nature, rather than specific to the Veteran's medical situation, and the Board is unable to say based solely on those articles if the Veteran's right lower extremity was related to the cardiac arrest, myocardial infarction, and/or coronary artery disease in this case.  See Sacks v. West, 11 Vet.App. 314, 316-17 (1998) (holding that information contained within treatises is generally too abstract to prove the nexus element of a service-connection claim, although it is possible that a treatise might "discuss generic relationships with a degree of certainty" that would allow a finding of "plausible causality based upon objective facts."); Colvin v. Derwinski, 1 Vet.App. at 174.  Furthermore, the fact that an individual is at risk of developing a medical condition is not the same as concluding there is a cause-and-effect relationship. 

At her hearing, the Appellant was advised of the need for a competent medical opinion linking one or more of the Veteran's service-connected conditions to the primary or contributory causes of his death, but she has not submitted any additional medical evidence or opinions.  See January 2016 Board Hearing Tr. at 13-15.  There is no competent medical evidence linking any of the Veteran's service-connected disabilities to his death, either as a primary or contributory cause.

There is, however, competent medical evidence against the claim.  VA obtained a medical opinion directly addressing the issue in August 2011.  The VA examiner opined that the Veteran's "service connected conditions are not associated with [coronary artery disease] and [myocardial infarction] due to lack of medical plausibility."  He explained his reasoning, including that coronary artery disease and peripheral artery disease are not related and neither causes or aggravates the other.  The examiner concluded that the Veteran's "service-connected conditions did not substantially contribute to or hasten this [Veteran's] death due to the conditions listed on the death certificate."  August 2011 VA Examiner's Opinion.

The examiner's opinion is factually accurate and contains persuasive analysis of the facts and data to arrive at a conclusion.  The Board gives the opinion substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion obtains probative weight from "factually accurate, fully articulated, sound reasoning for the conclusion").

As discussed above, there is no contrary, competent medical evidence.  The greater weight of the evidence is against finding that any of the Veteran's service-connected disabilities, including the right lower extremity amputation, was a primary or contributory cause of his death.

The Board finds that no service-connected condition and no condition for which the Veteran could have been or should have been service-connected either caused or contributed to his death.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, entitlement to service connection for cause of the Veteran's death is denied.


ORDER

Entitlement to service connection for cause of the Veteran's death is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


